Rustís, J.,

delivered the opinion of the court.
This is an action on an attachment bond signed by the defendants; judgment was rendered against them, and Follin, one of the defendants, has appealed. We see no ground on which the appellant could reasonably have expected a reversal of the judgment, and as the plaintiffs have claimed damages for a frivolous appeal, we feel bound to allow them.
The judgment of the District Court, is, therefore, affirmed, with five per cent, damages, and costs in both courts.